FILED
                            NOT FOR PUBLICATION                             JUL 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10287

               Plaintiff - Appellee,             D.C. No. 2:02-cr-01236-ROS

  v.
                                                 MEMORANDUM*
TED ALLEN KOHR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Ted Allen Kohr appeals from the eight-month term of imprisonment and the

24-month term of supervised release imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kohr contends that the district court procedurally erred by (1) failing to

consider the 18 U.S.C. § 3583(e) factors and failing adequately to explain the

sentence imposed; (2) improperly considering the seriousness of the offense; and

(3) improperly considering Kohr’s need for rehabilitation. Because Kohr did not

object to the sentence before the district court, we review for plain error. See

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The

record reflects that the district court considered the section 3583(e) sentencing

factors and adequately explained the sentence imposed. It further reflects that the

district court took proper account of the seriousness of Kohr’s conduct and did not

impose sentence primarily on this basis. See United States v. Simtob, 485 F.3d
1058, 1062-63 (9th Cir. 2007). Finally, even if the district court plainly erred by

considering Kohr’s need for substance abuse treatment when it imposed his

sentence, see United States v. Grant, 664 F.3d 276, 279-82 (9th Cir. 2011), he has

not shown a reasonable probability that he would have received a different

sentence if the district court had not considered rehabilitation. See United States v.

Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Kohr also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Kohr’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The custodial sentence at the bottom of the


                                           2                                       13-10287
Guidelines range and the 24-month term of supervised release are substantively

reasonable in light of the section 3583(e) sentencing factors and the totality of the

circumstances. See id.

      AFFIRMED.




                                           3                                    13-10287